 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 342 NLRB No. 18 
192 
Georgia Power Company 
and International Brother-
hood of Electrical Worker
s, Local Union No. 84. 
Case 10ŒCAŒ33361 
June 30, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
SCHAUMBER 
AND WALSH On September 12, 2002, Administrative Law Judge 
Pargen Robertson issued the attached decision.  The 
General Counsel filed exceptions and a supporting brief, 

and the Respondent filed an answering brief.  The Re-
spondent filed exceptions and a supporting brief, the 
Charging Party International Brotherhood of Electrical 
Workers, Local Union No. 84 (the Union) filed an an-
swering brief, and the Respondent filed a reply brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings, and conclusions as 
modified and to adopt the recommended Order as modi-

fied and set forth in full below.
1  1.  For the reasons set forth in his decision, we agree 
with the judge™s dismissal of the complaint allegation 

that the Respondent violated Section 8(a)(2) and (1) of 
the Act by creating its Workpl
ace Ethics program, and by 
recognizing, supporting, and a
ssisting it.  A prerequisite 
to finding such a violation is that the entity involved is a 
ﬁlabor organizationﬂ as defined in Section 2(5) of the 
Act.  
Crown Cork & Seal Co.
, 334 NLRB 699, 700 
(2001).  The record supports the judge™s key finding that 
Workplace Ethics is not a la
bor organization under Sec-
tion 2(5) because it does not exist, even in part, for the 
purpose of ﬁdealing withﬂ the Respondent.  Id.  Compare 
Keeler Brass Co.
, 317 NLRB 1110, 1114 (1995) (ﬁdeal-
ing withﬂ found because ﬁgrievance procedure func-
tioned as a bilateral mechanism, in which the Respondent 
and the committee went back and forth explaining them-

selves until an acceptable result was achievedﬂ).    
2.  The judge found, and we
 agree for the reasons set 
forth in his decision, that the Respondent violated Sec-

tion 8(a)(5) and (1) of the Act by making unilateral 
changes in bargaining unit 
employees™ terms and condi-
tions of employment by implementing the Workplace 

Ethics program, without providing the Union notice and 
adequate opportunity to bargain.
2  In addition, we agree 
                                                          
 1 We have modified the judge™s recommended Order to conform to 
the violations found, 
and have substituted a new notice that reflects 
these changes.   2 Chairman Battista notes that 
the Respondent™s October 2001 invita-
tion to the Union to bargain over the Workplace Ethics program came 
with the judge, as set forth in his decision, that the Re-
spondent bypassed the Union and dealt directly with bar-
gaining unit employees in violation of Section 8(a)(5) 
and (1) of the Act by communicating directly to unit em-

ployees regarding the formation of Workplace Ethics by 
its memorandum dated June 1, 2001.  See 
Southern Cali-
fornia Gas
 Co., 316 NLRB 979, 982 (1995) (direct deal-
ing occurs when respondent 
communicates directly with 
union-represented employees to the exclusion of the un-
ion, for the purpose of establishing or changing terms 

and conditions of employment or undercutting the Un-
ion™s role in bargaining).  We further agree with the 
judge, as set forth in his decision, that the Respondent 
engaged in direct dealing with the represented employees 
in its creation of the five work teams, prior to the imple-

mentation of the Workplace Ethics program.  The Re-
spondent solicited employee participation (including 
employees represented by the Union) in forming these 

work teams, and did not consult the Union in so doing.
3  3.  We reverse, however, for the reasons set forth be-
low, the judge™s finding that the Respondent bypassed 

the Union and dealt directly with bargaining unit em-
ployees in violation of Section 8(a)(5) and (1) of the Act 
by establishing a ﬁCrew Leader Selection committeeﬂ 

(CLSC) to review the selec
tion process for crew leader 
positions.  
 The record shows
4 that the Respondent and the Union 
have negotiated a memorandum of understanding for a 
crew leader selection process.  Some senior employees 
complained to management when they were not selected 

as crew leaders under that negotiated process.  The Re-
spondent thereafter created
 an employee committee con-
cerning the crew leader selection process: the CLSC.  
The Respondent sought employee volunteers to serve on 
                                                                                            
 too late to relieve the Respondent
 of liability.  Following its announce-
ment in June 2001 to the employees
 of the Workplace Ethics commit-
tee, the Respondent immediately be
gan operating the program by proc-
essing employee concerns.  Thus, by 
the time the Respondent offered to 
bargain with the Union about the 
change, the program was already 
operational.  
3 Chairman Battista finds it unnecessa
ry to decide whether there was 
a direct dealing violation with respect to the Respondent™s June 1 

memo, in which it informed the employees of the Workplace Ethics 
program.  The Respondent had met with and notified the Union of its 
intention to implement the committee pr
ior to sending this memo to the 
employees.  See 
Permanente Medical Group, Inc.
, 332 NLRB 1143, 
1144 (2000) (finding no direct dealing where the employer kept the 
union informed before and during the ﬁdesign phase,ﬂ leading up to the 

proposal for changes).  An additiona
l ﬁdirect dealingﬂ violation would 
not materially affect the remedy.
 4 The Respondent argues in its exceptions that the record does not 
support the judge™s finding that it impaneled an employee input com-
mittee in addition to the CLSC.  We find merit in Respondent™s excep-
tion.  In this section of our decision, we have summarized the record 

facts pertaining to the CLSC issue. 
 GEORGIA POWER CO
.  193
the CLSC.  Unit employees served on the CLSC; a man-
agement official was also 
appointed; and an additional 
management official supervised the CLSC process.   
 The Respondent advised the CLSC that they were not 
to negotiate or to even get into the subject matter of ne-
gotiations.  The Respondent™s manager of labor relations, 
Henry Lightfoot, specifically assured Union Business 

Manager Doyle Howard that 
the crew leader selection 
process would not change without negotiations.   
  The CLSC only met twice. It then submitted a memo 
to Respondent™s vice president, Mickey Brown, setting 
forth ﬁrecommendations from committee to review Crew 
Leader Selection Process.ﬂ The Respondent has made no 
changes to the crew lead
er selection process. 
  An employer may lawfully consult with its own em-
ployees in formulating proposals for bargaining.  
Perma-
nente Medical Group
, supra, 332 NLRB at 1144.  The 
Respondent™s establishment of
 the CLSC was a lawful 
effort by the Respondent to 
formulate proposals regard-
ing the crew leader selection process.  
In Permanente Medical Group, supra, 
the respondent, 
a health care service provid
er, used employee volunteers 
to provide input during the design phase of a program to 
increase patient and family 
involvement in care and to 
reorganize care management.
5  The Board found no di-
rect dealing violation.  Th
e Board emphasized that the 
respondent made it clear that the design phase in which 

employees participated would yield only a proposal to be 
presented to the unions for bargaining.  The respondent 
further ﬁalways made clear th
at its bargaining obligation 
ran to the Unions.ﬂ 332 NLRB at 1145.  It likewise told 
the employee participants that they would not be engaged 
in bargaining or setting any working conditions, and that 
the design phase was not intended to be a substitute for 
negotiations with the unions.  The Board accordingly 

concluded that the respondent ﬁsimply turned to its em-
ployees to assist it in formulatingﬂ its proposal to the 
unions while concomitantly honoring its bargaining obli-

gation to the unions. Id.     
 Permanente Medical Group 
is dispositive of the in-
stant issue.  There is no di
spute that the Respondent here 
made clear that it would honor its bargaining obligation 
to the Union, and that the cr
ew leader selection process 
would change only via negotiations.  Union Business 

Manager Howard conceded at
 the hearing that the Re-
spondent™s manager of labor relations, Lightfoot, explic-
itly notified him that the Respondent was ﬁnot going to 

changeﬂ the parties™ agreed-u
pon crew leader selection 
process ﬁwithout negotiating it.ﬂ  Indeed, Lightfoot testi-
                                                          
 5 Several unions represented the employees involved in the design 
phase. fied that he advised Howa
rd that if the Respondent 
sought changes as a result of the CLSC, ﬁI would contact 
[Howard] and he could pick his committee, we would 
pick ours, and we would negotiate [any] changes.ﬂ
6  The 
Respondent likewise cautioned the CLSC members that 
they were not to engage in negotiations.  The Respondent 
here thus lawfully turned to its employees to assist it in 

formulating proposals,
7 while remaining vigilant in hon-
oring its obligation to bargain exclusively with the Un-
ion.  We shall accordingly di
smiss this complaint allega-
tion.
8   Our dissenting colleague seeks to distinguish 
Perma-
nente
 on the ground that, in the instant case, Union Busi-
ness Manager Doyle sought to be on the committee, and 
the Respondent denied the request.  We believe that this 

fact does not warrant a result contrary to 
Permanente
.  The critical point is that the Respondent was developing 
a management proposal
 to present to the Union.  There 
was no obligation to involve a union representative in the 
formulation of a management proposal. 
Moreover, our dissenting colleague relies on 
Central 
Management Co.,
 314 NLRB 763 (1994), and 
Allied-Signal, Inc.,
 307 NLRB 752 (1992), in support of his 
assertion that the Respondent™s conduct was ﬁlikely to 

erode the Union™s position as exclusive representative.ﬂ  
As in 
U.S. Ecology Corp.,
 331 NLRB 223 (2000), these 
cases are materially distinguishable from the facts before 

us.  While the employer in 
Central Management Co.
 ﬁoffered more favorable terms to the employees 
on the 
condition that they abandon the union
 . . . [n]o such quid 
pro quo offer is alleged or evident here.ﬂ  
U.S. Ecology
, supra, 331 NLRB at 226-227 fn. 23 (emphasis in origi-
nal).  In 
Allied-Signal
, the employer unilaterally imple-
mented a smoking ban pursuant to the recommendations 
of an employee task force, and the union was not aware 

of the task force until the ban had been imposed.  Here, 
however, the Respondent made no changes to the crew 
leader selection process, and 
it assured the Union that it 
would not make changes without negotiating first.
                                                           
 6 The judge thus erred in finding th
at the evidence did not show that 
preparation for negotiations was a reason underlying the CLSC.  Our 
dissenting colleague likewise errs 
in claiming that the Respondent 
excluded the Union from the process; the Respondent rather specifi-

cally included the Union by its offer to barg
ain.  Neither the dissent nor 
the Union assert that this was not a bona fide offer.  
7 See 
E. I. du Pont & Co.
, 311 NLRB 893, 894 (1993) (employer 
may lawfully form an employee ﬁbrainstormingﬂ group to develop a 
ﬁhost of ideasﬂ from which employer ﬁmay glean some ideasﬂ).  
8 The judge did not address the complaint allegation that the Re-
spondent violated Sec. 8(a)(5) and (1) of the Act by establishing CLSC 
unilaterally and without notice to the 
Union.  No party has filed excep-
tions on this issue. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  194 
AMENDED 
CONCLUSION OF 
LAW Substitute the following for Conclusion of Law 3 in 
the judge™s decision. 
ﬁ3.  By making unilateral changes in bargaining unit 
employees™ terms and conditions of employment by im-
plementing the Workplace Ethi
cs program without pro-
viding the Union notice and adequate opportunity to bar-

gain, and by bypassing the Union and dealing directly 
with bargaining unit employees, the Respondent has en-
gaged in conduct in violation of Section 8(a)(5) and (1) 

of the Act.ﬂ 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and set forth in full below and orders that the 

Respondent, Georgia Power Co
mpany, Atlanta, Georgia, 
its officers, agents, successors, and assigns, shall  
1. Cease and desist from 

(a) Making unilateral changes in bargaining unit em-
ployees™ terms and conditions of employment by imple-
menting the Workplace Ethics
 program without provid-
ing the Union notice and adequate opportunity to bar-
gain.  
(b) Bypassing the Union and dealing directly with bar-
gaining unit employees. 
(c) In any like or related manner interfering with, re-
straining, or coercing its empl
oyees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) On request of the Union, cease using the Work-
place Ethics program regardin
g bargaining unit employ-
ees to the extent that the 
Workplace Ethics program in-
volves changes from the procedures existing under the 
Respondent™s prior programs. 
(b) Before implementing any changes in wages, hours, 
or other terms and conditions of employment of unit em-
ployees, notify and, on request, bargain with the Union 

as the exclusive collective-ba
rgaining representative of 
employees in the bargaining unit as described in the par-
ties™ memorandum of understanding effective from July 

1, 1999, to June 30, 2002. 
    (c) Within 14 days after service by the Region, post at 
its Atlanta, Georgia facility and other facilities at which 

unit employees are regularly employed, copies of the 
attached notice marked ﬁAppendix.ﬂ
9  Copies of the no-
                                                          
 9 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
tice, on forms provided by the Regional Director for Re-
gion 10, after being signed by the Respondent™s author-
ized representative, shall be posted by the Respondent 
and maintained for 60 consecutive days in conspicuous 

places, including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-

tered, defaced, or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of business or closed the facili-

ties involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current and former
 employees employed by the 
Respondent at any time since June 1, 2001.  
 (d) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 

comply. 
 MEMBER 
WALSH, dissenting in part. 
I dissent from the majority™s unwarranted reversal of 
the judge™s finding that the Respondent bypassed the 
Union and dealt directly with bargaining unit employees 

in violation of Section 8(a)(5) and (1) of the Act by es-
tablishing a ﬁCrew Leader Selection committeeﬂ to re-
view the selection process for bargaining unit crew 

leader positions.
1 It is well settled that the Act requires an employer to 
meet and bargain exclusively with the bargaining repre-

sentative of its employees.  An employer who deals di-
rectly with its unionized employees or with any represen-
tative other than the designated bargaining agent regard-
ing terms and conditions of employment violates Section 
8(a)(5) and (1). 
Armored Transport, Inc.
, 339 NLRB 
374, 376 (2003); 
Medo Photo Supply Corp. v. NLRB
, 321 
U.S. 678, 683Œ684 (1944).  The Respondent™s total ex-
clusion of the Union from the Crew Leader Selection 

committee process (CLSC) contravened these established 
principles.   
There is no dispute that the Respondent and the Union 
negotiated a process for the se
lection of crew leaders, 
and embodied their agreement in a memorandum of un-
derstanding.  By virtue of the Union™s status as exclu-

sive-bargaining representative, the Respondent was obli-
gated to deal only with the Union with respect to this 
subject.  However, when some employees expressed to 

the Respondent their concerns about the negotiated crew 
leader selection process, th
e Respondent instead met di-
rectly with them.  Thereafter,
 without even notifying the 
Union, the Respondent creat
ed an employee committee 
                                                          
 1 In all other respects, I agr
ee with the majority opinion. 
 GEORGIA POWER CO
.  195
to review the selection process (the CLSC), sought em-
ployee volunteers to serve on the CLSC, met with the 
employees serving on the CLSC, and solicited their 
comments on a draft memorandum proposing eight 

changes to the negotiated procedure.  The Respondent 
flatly barred the Union from any participation in the 
CLSC whatsoever.   
These facts are materially distinguishable from those 
of Permanente Medical Group
, 332 NLRB 1143 (2000), 
relied on by the majority.  The respondent there informed 

the unions at the outset of its plans for its health care 
initiative, and union representatives were invited to and 
did participate in the process.  Here, by contrast, the Re-
spondent at all material times
 excluded the Union from 
the CLSC, even after union Business Manager Doyle 

Howard learned about it and sought to participate.
2  Howard telephoned the Respondent™s manager of labor 
relations, Henry Lightfoot, objected to the CLSC because 

it was dealing with the parties™ negotiated agreement, 
and alternatively sought union participation in the proc-
ess by helping select unit employees for the CLSC.  The 

Respondent rebuffed Howard™s entreaty.  The Respon-
dent™s direct communication with unit employees, to the 
exclusion of the Union, strongly supports a finding of 

unlawful direct dealing. 
Southern California Gas Co.
, 316 NLRB 979, 982 (1995).  As stated by the Second 
Circuit Court of Appeals in 
NLRB v. General Electric Co.
,3 direct dealing will be found when the employer has 
chosen ﬁto deal with the 
Union through the employees, 
rather than with the employees through the Union.ﬂ  This 

is precisely what the Respondent did. 
The majority errs in finding that the Respondent™s di-
rect dealing was ameliorated 
because it stated that it 
would not bargain with unit members serving on the 
CLSC, or that it would at some subsequent unspecified 

time bargain with the Union.  
In order to find direct deal-
ing, ﬁ[i]t is not necessary that the employer actually bar-
gain with the employees.  The question turns on whether 

the employer™s direct solicitation of employee sentiment 
over working conditions is likely to erode the union™s 
position as exclusive representative.ﬂ  
Central Manage-
ment Co.
, 314 NLRB 763, 767 (1994).  There is no dis-
pute that crew leader positions are highly sought after by 
employees, and that the selection process is of particular 

significance to them.  The 
evidence fully supports the 
judge™s key finding that the 
Respondent™s direct dealing 
with employees, concerning th
e coveted crew leader po-
                                                          
 2 A union member, who had been solicited by the Respondent to 
serve on the CLSC, advised Howard of its existence. 
 3 418 F.2d 736, 759 (2d Cir. 1969), cert. denied 397 U.S. 965 (1970).  
Accord: Armored Transport, Inc.
, supra.. 
 sitions and changes to a procedure it negotiated with the 
Union, was likely to erode th
e Union™s position as exclu-
sive representative.  
Allied-Signal, Inc.
, 307 NLRB 752, 
753Œ754 (1992).  The Respondent™s conduct necessarily 

undermines the collective-ba
rgaining process and the 
principle of exclusive representation on which it de-
pends.  
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT make unilateral changes in bargaining 
unit employees™ terms and conditions of employment by 
implementing the Workplace 
Ethics program without 
providing International Brotherhood of Electrical Work-

ers, Local Union No. 84 notice and adequate opportunity 
to bargain.  
WE WILL NOT bypass the Union and deal directly with 
bargaining unit employees. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
set forth above. 
WE WILL, on request of the Union, cease using the 
Workplace Ethics program re
garding bargaining unit 
employees to the extent that
 the Workplace Ethics pro-
gram involves changes from the procedures existing un-

der the Respondent™s prior programs.  
WE WILL, before implementing any changes in your 
wages, hours, or other terms and conditions of employ-

ment, notify and, on request, bargain with the Union as 
the exclusive collective-barg
aining representative of our 
employees in the bargaining unit as described in the 

memorandum of understanding effective from July 1, 
1999, to June 30, 2002. 
 GEORGIA POWER COMPANY    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  196 
Lisa Y. Henderson, Esq. 
for the General Counsel. 
Laura H. Kriteman, Esq. 
and Fred Dawkins, Esq. 
for the Re-
spondent. J. Michael Walls, Esq
., for the Charging Party.
 DECISION PARGEN ROBERTSON
, Administrative Law Judge. This hear-
ing was on May 13, 2002 in Atlant
a, Georgia. I have consid-
ered the full record in reaching this decision, including de-
meanor of the witnesses and briefs filed by counsel for the gen-
eral counsel, Respondent, and the Charging Party. 
Jurisdiction 
Respondent is a Georgia corporat
ion with an office and place 
of business in Atlanta, Georgia. 
It is engaged in the business of 
generating and distributing power
 utility services. During the 
preceding 12-month period, a representative period, it received 
revenues in excess of $250,000 fr
om providing electrical power 
services to enterprises in Georgi
a; which enterprises, in turn, 
during the same period, purchased and received goods valued 
in excess of $50,000 from supplie
rs located outside Georgia. 
Respondent admitted that at all times material, it has been an 
employer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Nationa
l Labor Relations Act (the Act). 
Labor Organizations 
Respondent admitted that International Brotherhood of Elec-
trical Workers Local 84 is a labor organization within the 
meaning of Section 2(5) of the Act and that it and the Union 
have been parties to several collective bargaining agreements 
with the most recent being effective July 1, 1999, to June 30, 
2002. The Union represents the employees covered by those 
collective-bargaining agreements. 
The Unfair Labor Practice Allegations 
General Counsel alleged that 
Respondent engaged in conduct 
in violation of Section 8(a)(1), (2) and (5). The alleged 8(a)(2) 
conduct included creating a labor organization; and recognizing 
and rendering assistance and support to that labor organization. 
Respondent allegedly violated S
ection 8(a)(5) by unilaterally 
and through direct dealing with
 employees, implementing a 
grievance procedure that included employee representatives 
and by establishing a committee to review the selection process 
for bargaining unit crew leader positions. 
 The Record Evidence 
Created Workplace Ethics? 
Recognized and helped Workplace Ethics? 
 Employees including those within and outside the bargaining 
unit, were notified of Responde
nt™s implementation of Work-
place Ethics, by memorandum da
ted June 1, 2001 (GC Exh. 
22):  The following announcement is being sent to all Georgia 

Power employees on behalf of President and CEO David 
Ratcliffe:  
 Today I am announcing the formation of a new Workplace 
Ethics department. The new group combines the roles of Cor-
porate Concerns and parts of the Southern Company Services 
EEO function.  
This department will report to Frank McCloskey, currently 
vice president of Diversity Action. Frank™s organization will 
now be called Diversity and Workplace Ethics. A new Work-
place Ethics manager position will be posted internally and 
externally in the coming days. This manager will report to 
Frank.  
 It is critical to our company that we do the best job possible in 

welcoming and resolving employee concerns. Our current 
method of handling employee complaints has been in place 
for more than a decade. During that time new approaches 
have been developed by other companies that we feel will 
improve our program. Our new approach will emphasize pro-

active communication and use of concerns as key source for 
surfacing issues.  
 I would be remiss if I did not take this opportunity to thank 

both Lee Glenn and Herman Pennamon, who have been run-
ning our Corporate Concerns and EEO processes. They have 
both done an excellent job in handling many employee issues 
with professionalism and integrity. Our desire to change these 
programs in no way reflects on the fine job they have both 
done.  
 The new process for resolving employee concerns will differ 
from the previous ones in several ways. Among them:  
 When Workplace Ethics staff members, who will be called 
employee advocates, are unable to resolve a concern through 
functional management, the employee will be able to take his 
case to an in-house ombudsman, Frank McCloskey. Frank 
will have authority to make final decisions on workplace eth-
ics issues, accountable only to me.  
 Employees will be able to re
port concerns using a toll-free 
number staffed by an outside firm.  
 A peer review process is currently being designed. In this ap-
proach to dispute resolution, trained volunteer employees will 
review concerns and make binding decisions. The process 
will be implemented in phases, beginning with customer op-
erations.  
 Concerns about discrimination or harassment will go to 

Workplace Ethics, rather than EEO. EEO will now focus on 
Affirmative Action planning and monitoring, while handling 
inquires from the EEOC and the Georgia Department of La-
bor for Georgia Power.  
 You™ll be hearing more about the peer review process later 
this summer, when its design is complete. This is a ﬁbest prac-
ticesﬂ approach that has been 
used successfully at other com-
panies to improve trust and openness in the concerns process.
1                                                           
 1 As shown below, the Respondent actually implemented a Work-
place Ethics practice that differed fr
om the one outlined above. Bentina 
Chisolm testified that Workplace Ethics followed the procedure shown 
in R. Exh 2. An employee would fi
rst contact an outside organization 
through a toll free call and meet with an employee of Respondent 

(workplace ethics coordinator). Th
e workplace ethics coordinator 
would investigate the employee con
cerns and attempt to resolve any 
differences with management. If the employee was dissatisfied with the 

results following the coordinator™s decision, he or she could appeal to 
 GEORGIA POWER CO
.  197
 The parties stipulated that Respondent placed employees, in-
cluding bargaining unit employees,
 on its ethics employee re-
view panels and that it compensa
ted all employees, supervisors, 
and managers for time served 
on the ethics review panels. 
Union Business Agent Doyle Howard testified that Respon-
dent first advised him about its Workplace Ethics during a July 
17, 2001 meeting. Howard was told that Respondent formerly 
had two programs. One was EEO 
and the other Corporate Con-
cern. Those two programs were being combined into one pro-
gram that would be called Workplace Ethics. 
In the fall of 2001, the Union and the Respondent met re-
garding Workplace Ethics. Bent
ina Chisolm explained the pro-
gram for Respondent. Her presen
tation included a slide presen-
tation and a full explanation of the program. Chisolm answered 
questions as she made her pres
entation. The Union was given 
an outline, which was similar to the slide presentation. At one 
point during Chisolm™s presentation Doyle Howard objected to 
inclusion of bargaining unit empl
oyees in the Workplace Ethics 
program on the grounds that the Union was the unit employees™ 
sole representative and the collective-bargaining agreement 
included a grievance procedure. 
Since implementing the Workplace Ethics program, Respon-
dent has not advised the Union whenever it received a griev-
ance from a bargaining unit employee and the Union has not 
been afforded opportunities to
 represent unit employees during 
Workplace Ethics grievances. 
Andrea Jackson testified that she was a meter reader.
2 Jack-
son received disciplinary actio
n in September 2001. She was 
placed on decisionmaking leave for not reporting an accident. 
Jackson contacted Walter Dukes who is Respondent™s manager 
over distribution. Dukes advised 
her to contact her shop stew-
ard and Dukes gave her some information on Workplace Eth-
ics. Dukes told Jackson that 
she should contact Jo Molock. 
Jackson filed a grievance under the parties™ collective-
bargaining agreement.
3 After completing the first step of the 
grievance, Jackson contacted Bentina Chisolm in Workplace 
Ethics. Jackson questioned Chisolm as to whether she should 
be talking with Workplace Ethics in view of the Union™s law-
suit claiming Workplace Ethics wa
s unlawful. Chisolm told her 
that Workplace Ethics was not trying to do away with the Un-
ion and that Workplace Ethics was set up to represent the em-
ployees and conduct investigatio
ns. Bentina Chisolm said that 
Jackson could continue her case 
with the Union at the conclu-
sion of the Workplace Ethics process. In November Bentina 
Chisolm phoned Jackson and said 
that she had made her deci-
sion and that she was ruling in 
Jackson™s favor. However, Jack-
son later learned that reference to the alleged accident was not 

removed from her personnel file
. Jackson contacted Bentina 
Chisolm again in January. After an investigation Chisolm told 
Jackson that she would continue to be charged with the acci-
dent, which had given rise to her disciplinary action. Jackson 
                                                                                            
 either an ﬁEmployee Reviewﬂ panel 
or to a company officer. The deci-
sion of the review panel or co
mpany officer would be final. 
2 Meter reader is a bargaining unit position. 
3 The parties collective-bargaini
ng agreement is entitled ﬁMemoran-
dum of Agreementﬂ and is sometimes referred to as MOA. 
filed a second grievance with the Union. Before the grievance 
was resolved Jackson was terminated on other grounds. 
Respondent called Howard Winkle
r who was formerly its la-
bor relations coordinator.
4 Winkler testified that before forma-
tion of Workplace Ethics, employees submitted concerns and 
discrimination claims to either Corporate Concerns or EEO. 
Both unit and nonunit employees used those programs. Corpo-
rate Concerns investigated a 
broad array of employee com-
plaints including concerns about 
discipline or termination and 
general issues of unfairness. EEO
 focused on charges of illegal 
discrimination. Respondent™s CEO set up five work teams
5 of employees to 
investigate general areas of concern to employees during July 
2000. Those work teams made 
recommendations, which were 
eventually reduced to some 33 projects, including the review 
and improvement of Corporate Concerns and EEO. Winkler 
was involved in researching wa
ys to improve Respondent™s 
programs. Among other things he
 considered how implementa-
tion of the various alternatives would impact on its collective-
bargaining agreement. Ultimately Respondent changed to the 
Workplace Ethics program after it became convinced that pro-
gram would not impact on its 
collective-bargaining agreement 
to any greater extent than had its previous Corporate Concerns 
and EEO programs. Bentina Chisolm started working for Respondent on August 1, 
2001, as manager of Workplace Ethics. Her understanding was 
that Workplace Ethics could address any issues filed by employ-
ees except issues covered by the memorandum of agreement
6 with the Union. Chisolm made a presentation to the Union as 
well as to employees both within and outside the bargaining unit, 
regarding Workplace Ethics and she supplied the Union with a 
memorandum outlining that presentation (R. Exh. 1):  
 As you are aware the enhanced Workplace Ethics process is 
available to bargaining unit em
ployees. The purpose of this 
memorandum is to explain how Workplace Ethics and Labor 
Relations will manage cases brought by bargaining unit em-
ployees. If you have any questions please feel free to contact 
either Labor Relations or Workplace Ethics.  
 Workplace Ethics will notify Labor Relations of all 
Workplace Ethics cases/concerns involving covered 
employees. 
 If a covered-employee concern has been filed involv-
ing an issue covered by the memorandum of agree-
ment (MOA), the employee w
ill be advised that con-
tractual issues should be addressed through the bar-
gaining unit and Labor Relations following the provi-
sions of the MOA.                                                             
 4 From 1991 through 1995 Winkler worked in Respondent™s human 
resources department. He had some dealings with Corporate Concerns 
and EEO during that period. Winkler is currently Respondent™s human 
resources strategy director. 
5 Howard testified that the work
 teams included bargaining unit em-
ployees. 
6 The parties™ collective-bargai
ning agreement is entitled ﬁMemo-
randum of Agreement.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  198 
If a covered-employee concern involves a Discharge, 
Demotion or Discipline for violation of a provision of 
the MOA, Workplace Ethics and Labor Relations will 
make a cases by case determination as to whether the 
employee is eligible for the Workplace Ethics process. 
The employee will be notified of this determination. 
The provisions of paragraph 63 of the MOU that re-
quire covered employees to file certain grievances 
within 20 days will not be extended.  
 If a covered-employee concern has been filed with 

Workplace Ethics involving a Discharge, Demotion or 
Discipline, and a grievance has also been filed related 

to the same concern, the responsible manager will be 
notified. The manager may choose not to rule on the 
grievance while Workplace Ethics investigates the 
concern. However, manageme
nt should not be hesitant 
in making timely, sound de
cisions during the griev-
ance process. Labor Relations does have a responsibil-
ity to ensure that grievances are resolved promptly.  
 If the Workplace Ethics Coordinator recommends a 

change to the supervisor™s original action regarding a 
covered employee, the supervisor or the manager who 
has heard the grievance may choose at any time to fol-

low the recommendation.   Prior to arbitration certification, if the Employee Re-

view Panel of Review Offi
cer rules regarding a cov-
ered employee, that ruling becomes the decision of the 
Company, and the grievance decision will be amended 
if a change needs to be made.  
 If the Union certifies a grieva
nce for arbitration, Work-
place Ethics will no longer handle the case/concern. 
The arbitration award will be the final decision of the 
case/concern regardless of the Workplace Ethics rec-
ommendation, the Employee 
Review Panel decision or 
the Review Office decision. 
 Respondent Manager of Labor 
Relations Henry Lightfoot 
first notified the Union about its change to the Workplace Eth-
ics program at a meeting on Ma
y 30, 2001. At that time M.O. 
Wallace was the union business agent. A few days after the 
meeting, Wallace contacted Ligh
tfoot and said the Union could 
not support the Workplace Ethics process. The next meeting 
Lightfoot held with the Union was delayed until July 17 when 
he met with Doyle Howard.
7 Lightfoot advised Howard of the 
planned Workplace Ethics program and, on October 10, Re-
spondent through Bentina Chisolm made a Workplace Ethics 
presentation to the Union. Shortly after the October 10 meeting, 
Howard phoned Lightfoot that 
he had problems with Work-
place Ethics and wanted to know if the parties could work any-
thing out. Subsequently, Lightfoot
 told Howard that unless he 
had something specific to propose, Respondent would go ahead 
                                                          
 7 After the May 30, 2001 meeting M.O. Wallace advised Lightfoot 
that he was not seeking reelection 
and that issues including Workplace 
Ethics would be delayed until the new administration came in. 

Lightfoot recalled that Doyle Ho
ward replaced Wallace on July 13, 
2001. 
with Workplace Ethics. Lightfoot testified that it is his opinion 
that Respondent had a right to
 implement Workplace Ethics 
under the management rights cl
ause of the memorandum of 
agreement.
8 Established a Committee Reselection of Crew Leaders? 
Business Agent Doyle Howard tes
tified without dispute, that 
the Union and Respondent have agreed to a crew leader selec-
tion process. However, in late
 October 2001 a member of the 
bargaining unit told Howard that he was on a committee 
formed by Respondent that was 
considering how to improve the 
crew leader selection process.
 Howard objected but Respondent 
replied the committees would not 
talk about any negotiated part 
of the crew leader selection process. 
Respondent Manager of Labor 
Relations Henry Lightfoot 
testified that some senior employees complained when they 
were not selected as crew l
eaders under the process negotiated 
with the Union. Instead, a junior employee had been selected. 
The employees complained that the crew leader selection proc-
ess was unfair. Mana
gement met with those complaining em-
ployees and then asked Lightfoot 
if it could legally put together 
a focus group or committee to seek input from employees. Sub-
sequently, Union Business Agent Doyle Howard phoned 
Lightfoot and inquired about the input committee. Howard 
complained that he should be on the committee and Lightfoot 
disagreed. Lightfoot testified th
at no changes have been made 
in the negotiated crew leader selection process. 
Findings  Credibility 
The record showed there were no material credibility con-
flicts. Minor conflicts including whether Doyle Howard ob-
jected to the Workplace Ethics program during a presentation 
by Bentina Chisolm, are insignificant in view of the fact that 
both witnesses for the the General Counsel and Respondent 
testified that the Union did object to Workplace Ethics on more 
than one occasion. 
Findings of Fact Created, Recognized and Helped Workplace Ethics? 
Respondent implemented Workplac
e Ethics in 2001. Before 
that Respondent had two program
s, (i.e., Equal Employment 
Opportunity and Corporate Concerns). Respondent showed 
among other things, a July 2000 
ﬁDiversity Initiativeﬂ illus-
trated to it that employees viewed the EEO and Corporate Con-
cerns programs as deficient in
 a number of areas. Respondent 
combined the EEO and Corporate Concerns programs into the 
Workplace Ethics program. The Workplace Ethics program as 
well as the EEO and Corporate Concerns programs before it 
included both employees represented by the Union and em-
ployees that were not represented by the Union. 
Respondent first notified the Union of its Workplace Ethics 
program on May 30, 2001. Subsequently, the Union™s new 
business agent was told of Workplace Ethics on July 17, 2001. 
                                                          
 8 The parties™ memorandum of agreement includes a management 
clause in art. III. However, there is nothing in that provision which 
purports to give management the right to establish Workplace Ethics. 
 GEORGIA POWER CO
.  199
A formal presentation outlining the Workplace Ethics program 
was made to the union executive board on October 10, 2001. 
Under Workplace Ethics, an action is initiated when an em-
ployee files a concern. A Workplace Ethics coordinator investi-
gates the concern ﬁby talking to all involved parties and view-
ing all relevant documents.ﬂ The Workplace Ethics coordinator 
then ﬁmeets with the concerned individual and management 
separately to convey the results
 of the investigation.ﬂ Respon-
dent may follow or ignore th
e coordinator™s recommendation. 
The concerned individual may a
ppeal an unfavorable outcome 
of the coordinator investigation 
to the employee review panel 
or to a review officer. The pane
l or officer may hear witnesses 
and review documents and then either grant, modify or deny the 
employee™s concern. That decision, whether from the Employee 
review panel or a review office, is binding on Respondent. 
Employees in the bargaining unit may pursue a concern or a 
grievance separately, or simu
ltaneously pursue a grievance 
under the memorandum of agreement and a concern through 
Workplace Ethics. Workplace Ethics proceedings are automati-
cally terminated if a grievance filed under the parties™ collec-
tive-bargaining agreement on the same issue is certified for 
arbitration. 
Former bargaining unit employee Andre Jackson filed a 
grievance and a concern with Wo
rkplace Ethics. She had been 
disciplined for failing to report an accident in a company vehi-
cle. Jackson first filed a grievance under the MOA. Afterward 
she filed a concern with Workplace Ethics. The Workplace 
Ethics investigator, Bentina Chisolm, determined that the disci-
plinary action was not warranted. At that time Jackson did not 
pursue her grievance but, on subsequently discovering she was 
still charged with the accident,
9 Jackson filed a second griev-
ance. Jackson was terminated
 on nonrelated grounds 2 days 
after she filed her second grievance and that grievance was 
never processed. 
Established a Committee re Selection of Crew Leaders? 
In the fall of 2001 Respondent impaneled an employee 
committee to provide input regarding its crew leader selection 
process. Respondent informed the crew leader selection committee
10 of 
the results of the employee committee meeting. The Union ob-
jected to examination of the crew leader selection process. Re-
spondent replied that the crew leader selection committee would 
not change the crew leader selection process without negotia-
tions. After two meetings, the cr
ew leader selection committee 
submitted a memorandum to Respondent™s senior vice president 
of distribution, which included several recommendations on how 
to improve the crew leader selection process. 
                                                          
 9 Jackson™s record showed that 
she was charged with an accident 
even though her disciplinary action 
from that alleged accident, was 
removed from her file. 
10 The crew leader selection committee included three bargaining 
unit employees among its six members. 
Findings of Law Workplace Ethics 
Section 8(a)(1) and (2) 
In this alleged violation of Sec
tion 8(a)(2), my initial inquiry 
must concern whether Workplace Ethics constitutes a labor 
organization. If Workplace Ethics were a labor organization, it 
would be an unfair labor pr
actice under Section 8(a)(2) for Respondent to dominate or interf
ere with the formation or ad-
ministration of, or to contribut
e financial or other support to, 
Workplace Ethics.  
 Under the statutory definition 
set forth in Section 2(5), 
the organization at issue is a labor organization if (1) em-

ployees participate, (2) the organization exists, at least in 
part, for the purpose of ﬁdealing withﬂ employers, and (3) 
these dealings concern ﬁcond
itions of workﬂ or concern 
other statutory subjects, such 
as grievances, labor disputes, 
wages, rates of pay, or hours of employment. 
 . . . .  Notwithstanding that ﬁdeali
ng withﬂ is broadly defined 
under Cabot Carbon, it is also true that an organization 
whose purpose is limited to performing essentially a 
managerial or adjudicative f
unction is not a labor organi-
zation under Section 2(5). In thos
e circumstances, it is ir-
relevant if the impetus behind the organization™s creation 
emanates from the employer. See 
General Foods Corp
., 231 NLRB 1232 (1977) (employer created job enrichment 
program composed of work crews of entire employee 
complement); 
Mercy-Memorial Hospital
, 231 NLRB 1108 
(1977) (committee decided validity of employees™ com-
plaints and did not discuss or deal with employer concern-
ing the complaints); 
John Ascuaga™s Nuggett, 230 NLRB 275, 276 (1977) (employees™ organization resolved em-
ployees™ grievances and did 
not interact with manage-
ment). Electromation, Inc., 309 NLRB 990 (1992). 
 Respondent does not dispute 
(1) that employees including 
bargaining unit employees, participated in Workplace Ethics 
employee review panels and (2) 
that Workplace Ethics panels 
dealt with employee concerns not otherwise controlled by the 
memorandum of agreement. Re
spondent does dispute that 
Workplace Ethics panels dealt with management regarding 
terms and conditions of employment (
Crown Cork & Seal
, 334 
NLRB 699 (2001)). 
In Crown Cork & Seal
, there was no union organizational ac-
tivity when a system of employee committees was formed and 
there was no union organizational 
activity at any time material 
to the alleged unfair labor practices. 
There were a total of seven 
Crown Cork & Seal
 committees. 
Four of the committees dealt with workplace issues including 
production, quality, training, atte
ndance, safety, 
maintenance, 
and discipline short of suspension or discharge. The three re-
maining teams existed one adminis
trative level above the four 
production teams. Those three 
teams included the organiza-
tional review board, the adva
ncement certification board, and the safety committee. The organizational review board moni-
tored plant policies to insure 
uniform administration among the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  200 
four production committees. The organizational review board 
also suggested modifications to
 plant norms including hours, 
layoff procedures, smoking policie
s, vacations and all terms 
and conditions of employment, 
and it reviewed 
production team 
recommendations to suspend or discipline a team member. The 
advancement certification board wa
s authorized to administer 
the ﬁPay for Acquired Skill program.ﬂ It certified that employ-
ees had advanced to higher sk
ill levels and recommended pay 
increases to the plant manager. The safety committee was au-
thorized to review production team accident reports and it con-
sidered the best methods to
 ensure a safe workplace. 
Above those three teams wa
s a 15-member management 
team and, ultimately, the plant manager. The plant manager had 
ultimate authority to review all decisions made by the commit-
tees. The decisions and recommendations of the three commit-
tees (i.e., organizational review board, the advancement certifi-
cation board, and the safety committee) were given great 
weight and rarely overruled.
 The NLRB found no unfair labor 
practice in holding that the seven 
Crown Cork & Seal
 commit-
tees did not ﬁdeal withﬂ manage
ment within the meaning of 
Section 2(5). Instead the Board found that the committees were 
management within the scope of
 their delegated spheres of 
authority. In so holding the Board found that the 
Crown Cork & 
Seal committees exercised managerial authority at each level. 
The four production committees exercised authority compara-
ble to a front-line supervisor 
and the three higher-level commit-
tees exercised authority that woul
d be clearly supervisory, in a 
traditional plant setting. 
I am convinced that application of the 
Crown Cork & Seal
 standards, illustrates that Respon
dent did not engage in 8(a)(2) 
violations with its Workpl
ace Ethics program. As in 
Crown 
Cork & Seal
, the Workplace Ethics process resulted in man-
agement level decisions at the end of each procedure. Only in 
the step 1 procedure was there anything approaching ﬁdealing 
withﬂ management. There the Workplace Ethics coordinator 
was charged with trying to reso
lve concerns by talking with 
management and the employee. Ho
wever, that does not consti-
tute dealing with
 management under 
Crown Cork & Seal
. There is no mechanism in Work
place Ethics, which involves a 
pattern, or practice in which the Workplace Ethics panels make 
proposals to Respondent and Re
spondent responds to those 
proposals in word or deed. I find that the General Counsel 
failed to prove that Workplace Ethics panels constitute a labor 
organization and failed to prove that Respondent engaged in a 
violation of Section 8(a)(1) and (2).  
Section 8(a)(1) and (5) 
The question here is whether Respondent had an obligation 
to bargain with the Union regarding Workplace Ethics. As 
shown above, no union was involved and, of course, there was 
no obligation to bargain, in 
Crown Cork & Seal
. Although that decision was relevant to consid
eration of the 8(a)(2) allega-
tions, it is not relevant to a co
nsideration of Section 8(a)(5). 
Here, Respondent had an obligation to bargain with a union 
regarding working conditi
ons of unit employees. 
The Union and the General Counsel argued that the Respon-
dent had an obligation to bargain before making unilateral 
changes in working conditions and an obligation to avoid deal-
ing directly with bargaining 
unit employees. Respondent ar-
gued that it made no changes. Instead it simply consolidated 
two programs into one, by uni
ting Corporate Concerns and 
EEO. Respondent argued that it 
had no obligation to bargain 
because Workplace Ethics involved a purely managerial func-
tion. As to the argument that Respond
ent was obligated to bargain 
before making unilateral change
s, Respondent first notified the 
Union of its plan to implement Workplace Ethics on May 30, 
2001. However, the evidence shows without dispute that Re-
spondent did not afford the Union an opportunity to bargain 
before it implemented Workplace Ethics.
11 However, the record shows th
at Respondent did change its 
grievance procedure by implem
enting Workplace Ethics. For 
example, internal memoranda s
how that Respondent formerly 
advised unit employees to exercise their grievance rights under 
the collective-bargaining agreement before coming to Corpo-
rate Concerns (GC Exh. 14).
12 After Workplace Ethics was 
implemented, unit employees in
cluding Andrea Jackson, were 
told they could pursue concerns under Workplace Ethics simul-
taneously from or separately wi
th, collective-bargaining griev-
ances. Another example of unilateral change is reflected on 
page 2 of General Counsel™s E
xhibit. 14. There two internal 
memoranda discuss whether to include unit employees on a 
Workplace Ethics employee panel if the respective employee 
expressed an obligation to vote for a fellow union member. 
Another example is shown in 
Bentina Chisolm™s October 2001 
Workplace Ethics report to the Union. There, among other 
things, Chisolm stated that if a unit employee had a pending 
concern with Workplace Ethics 
and a grievance was filed under 
the memorandum of agreement, the responsible manager could 
elect not to rule on the grievance while Workplace Ethics in-
vestigates the concern. Those examples illustrate that the im-
plementation of Workplace Ethics generated new issues and 
Respondent resolved those issues
 unilaterally. Moreover, Re-
spondent ignored the Union and dealt directly with employees 

including bargaining unit employees. The employees were 
independently notified of its Workplace Ethics program and 
both unit and nonunit employees were included on committees 
involved in creation and mainte
nance of Workplace Ethics. 
The evidence does not suppor
t Respondent™s argument that 
Workplace Ethics is a purely managerial decision making vehi-
cle. Instead Workplace Ethics is a grievance procedure vehicle 
designed to provide employees with a different procedure for 
                                                          
 11 See for example, the testimony 
of Respondent Manager of Labor 
Relations, Henry Lightfoot, where he testified the Union objected to 
Workplace Ethics shortly after May 
30, 2001, but Respondent contin-
ued to develop Workplace Ethics. Lightfoot went on to testify that 

shortly after the October presentati
on to the Union, the Union objected 
to the program and wanted to know if the parties could work anything 
out. The Union was told that Respondent would go ahead with Work-

place Ethics unless the Union had something specific to propose. 
12 Two viewpoints are reflected in the memoranda shown on p. 1 of 
GC Exh. 14, regarding how concer
ns were formerly handled under 
Corporate Concerns. Nevertheless both memos make it apparent that 
changes were made when Respondent advised unit employees under 
Workplace Ethics that concerns could 
be filed separately or simultane-
ously with grievances. 
 GEORGIA POWER CO
.  201
resolving distasteful managerial decisions without resort to the 
Union. It is well established that the 
subject of grievances is a man-
datory subject of collective bargaining. 
Hughes Tools Co. v. 
NLRB, 147 F.2d 69 (5th Cir. 1945); 
Indiana & Michigan Elec-
tric Co.,
 284 NLRB 53 (1987). 
Respondent also argued that 
Respondent does not deal di-
rectly with employees during the Workplace Ethics procedure. 
However, the record evidence sh
ows that Respondent first dealt 
directly with employees regard
ing its establishment of Work-
place Ethics. For example on June 1, 2001, Respondent advised 
both unit and nonunit employees of
 the formation of Workplace 
Ethics. In its June 1 memo, Respondent informed the employ-
ees among other things, that it 
would use new approaches for 
resolving employee concerns an
d it listed some specific exam-
ples of how it would employ 
new approaches. Moreover, as 
shown in the testimony of Howard Winkler, Respondent has 
dealt directly with employees se
t up in five work teams toward 
what eventually became Workplace Ethics. 
Allied-Signal, Inc.,
 307 NLRB 752 (1992). 
I am convinced that Responde
nt implemented a new griev-
ance procedure called Workplace Ethics without bargaining 
with the Union and it dealt direc
tly with employees in develop-
ing and maintaining Workplace Ethics, in violation of Section 
8(a)(1) and (5). 
Established a Committee Regarding Selection of  
Crew Leaders? 
Respondent argued that its employee committee was nothing 
more than a brainstorming committee and there was no direct 
dealing with employees on that committee. However, I must 
keep in mind that Respondent admittedly formed that commit-
tee for the specific purpose of considering the unfairness of the 
crew leader selection process and the crew leader selection 
process had been formed through negotiations with the Union. 
Respondent also argued that it assured the Union that the crew 
leader selection process would not change without negotiations. 
Respondent™s argument is speci
ous. An employer may not 
escape accountability by simply telling the Union it does not 
intent to engage in unlawful activity. In actual practice, Re-
spondent selected an employee input committee for the specific 
purpose of criticizing a procedure it devised through negotia-
tions with the Union. Respondent then lent support to the le-
gitimacy of that employee committee by informing the crew 
leader selection committee of the results of the committee™s 
deliberations. 
In its argument regarding dire
ct dealing and Workplace Eth-
ics, Respondent agreed that a key inquiry into whether it vio-
lated Section 8(a)(1) and (5) by seeking information from em-
ployees through the input committee, is ﬁwhether an em-
ployer™s direct solicitation of
 employee sentiment over working 
conditions is likely to erode ‚t
he Union™s position as exclusive 
representative.ﬂ Nevertheless, that is precisely what its action 
regarding the crew leader selection input committee, tended to 
accomplish. The employee committee was asked if a procedure 
Respondent arranged in agreement with the Union was unfair. 
Obviously, by its actions in pu
tting that question to the commit-
tee, the Respondent was holding out that it, but not necessarily 
the Union, was willing to reconsider the process for selecting 
crew leaders. Therefore, it should not be blamed for any ﬁun-
fairnessﬂ that may arise under the current system. Instead, by 
implication, the only party that
 should be blamed for any un-
fairness was the Union. That ev
idence shows that Respondent, 
by seeking information from the input committee, was taking 
action, which had the tendency 
to erode the Union™s position. 
Allied-Signal, Inc.,
 supra. Respondent also argued that it is entitled to seek employee 
input for bargaining purposes. Howe
ver, the evidence failed to 
show that preparation for negotiations was ever a reason behind 
the input committee. According 
to undisputed evidence, that 
committee was formed solely because some senior employees 
complained about the crew leader selection process. Moreover, 
Respondent never told the Union that it was seeking informa-
tion for bargaining purposes. 
I find that Respondent engaged 
in direct dealing with bar-
gaining unit employees, 
in violation of Section 8(a)(1) and (5), 
by forming an input committee to consider the unfairness of the 
crew leader selection process and by advising the crew leader 
selection committee of the input committee™s deliberations. 
CONCLUSIONS OF 
LAW 1. Georgia Power Company, is an employer engaged in com-
merce within the meaning of Section 2(6) and (7) of the Act. 
2. International Brotherhood of Electrical Workers Local 84 
is a labor organization within th
e meaning of Section 2(5) of 
the Act. 
3. Respondent, by unilaterally 
changing the grievance proce-
dure for bargaining unit employees, 
by bargaining directly with 
bargaining unit employees over its Workplace Ethics program, 
and by bargaining directly with bargaining unit employees 
concerning its crew leader sele
ction process, has engaged in 
conduct in violation of Section 
8(a)(1) and (5) of the Act. 
4. The aforesaid unfair labor practices are unfair labor prac-
tices affecting commerce within the meaning of Section 2(6), 
(7), and (8) of the Act. 
5. Respondent did not engage in
 conduct in violation of Sec-
tion 8(a)(1) and (2) as alleged in the complaint. 
THE REMEDY Having found that Respondent ha
s engaged in unfair labor 
practices, I shall recommend that it be ordered to cease and 
desist therefore and to take ce
rtain affirmative action designed 
to effectuate the policies of the Act. 
As I have found that as Res
pondent has illegally changed its 
grievance procedures by implementing Workplace Ethics with-
out bargaining with the Union, it is ordered to cease using 
Workplace Ethics regarding 
bargaining unit employees. 
[Recommended Order omitted from publication.] 
   